NOHIC (3/22/18) bls                 UNITED STATES BANKRUPTCY COURT                   U.S. BANKRUPTCY COURT
                                             District of Oregon                       DISTRICT OF OREGON
                                                                                             FILED
In re                                           )
 Melody Dawn Taylor                             ) Case No. 19−30351−tmb13                  May 28, 2019
Debtor(s)                                       )                                   Clerk, U.S. Bankruptcy Court
                                                ) NOTICE OF ADJOURNED
                                                ) HEARING                                  BY bls DEPUTY
                                                )
                                                )


PLEASE TAKE NOTICE that a(n) Evidentiary Confirmation Hearing, at which testimony will be
received if offered and admissible, will be held:

    DATE: 7/17/19               TIME: 09:30 AM

    LOCATION:         US Bankruptcy Court, Courtroom #4, 1050 SW 6th Ave., 7th Floor, Portland, OR 97204

All timely filed objections to confirmation will be considered at the adjourned and final confirmation hearing.


                                                                                 Clerk, U.S. Bankruptcy Court




                               Case 19-30351-tmb13       Doc 41    Filed 05/28/19
